DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was filed with the application on 2/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US Patent Pub. # 2018/0069983).
As to claim 1, Cho discloses an electronic device (mobile terminal 100) comprising:
a camera (second camera 121b) comprising a plurality of lenses (plurality of lenses) (Para 173 and 174);
a display (display unit 151) (Para 155-159); and
a processor (controller 180) configured to:
display a plurality of icons (zoom slide 480 with x1, x4, x8, x16, and x32) corresponding to the plurality of lenses (selected magnification) based on first position information (x1) in a first photographing mode (terminal device to start operating method of Figure 3), and upon selection of a first icon by a first gesture from the plurality of icons in the first photographing mode (terminal device to start operating method of Figure 3):
switch to a second photographing mode (input for selecting at least one object from the displayed preview image) (Para 189), and
display a zoom control region (zoom slide 480 with x1, x4, x8, x16, and x32) including a plurality of zoom levels (x1, x4, x8, x16, and x32) having a first zoom level (x1) of a first lens (plurality of lenses) corresponding to the first icon (x1) as a reference zoom level (x1) and the plurality of icons (x1, x4, x8, x16, and x32) rearranged based on 
As to claim 2, Cho teaches wherein the processor (180) is further configured to arrange and display the plurality of icons (x1, x4, x8, x16, and x32) at specific intervals based on the first position information (x1) in the first photographing mode (user must select the icon to capture an image to start the operating method of figure 3) (Para 193, 194, and 202). 
As to claim 3, Cho teaches wherein the processor (180) is further configured to, upon selection of a second icon (x16) by a second gesture (selecting a magnification of 16 (x16)) from the plurality of icons (x1, x4, x8, x16, and x32) in the first photographing mode, display an image at a second zoom level (x16) of a second lens corresponding to the second icon (x16) (Para 198 and 202). 
As to claim 4, Cho teaches wherein the processor (180) is further configured to, while displaying the image at the second zoom level, display the second icon (x16) to be visually distinct (moving the slide bar 487) from the plurality of icons (x1, x4, x8, x16, and x32) (Para 202). 
As to claim 5, Cho teaches wherein the processor (180) is further configured to rearrange (moving the slide bar 487) each of the plurality of icons (x1, x4, x8, x16, and x32) based on a zoom level of the plurality of zoom levels (x1, x4, x8, x16, and x32) and based on the second position information (x16) (Para 202). 
As to claim 6, Cho teaches wherein the processor (180) is further configured to, in response to switching to the second photographing mode (Fig. 4), display the zoom control region (480) while displaying an image at the first zoom level (x1) (Para 202). 

As to claim 8, Cho teaches wherein the processor is further configured to change the third zoom level (select a different zoom-in/out input) to the reference zoom level (moving the slide bar 487 to the location corresponding selected zoom-in/out input) (Para 202). 
As to claim 9, Cho (Fig. 13) teaches wherein the processor (180) is further configured to, while displaying the zoom control region (zoom slide 1380) in the second photographing mode (enlarged image 1330 for a selected subject), switch to the first photographing mode (image 1310 at an original magnification) when the third gesture (long touching the mini map 1370 or an input of force-touching the mini map 1370) is not detected in the zoom control region (1380) before an elapse of a specific time (Para 230 and 231).  The long touching the mini map 1370 or an input of force-touching the mini map 1370 (third gesture) is not detected in the zoom control region, but the display does go back to the image 1310 at an original magnification.
As to claim 10, Cho teaches wherein the processor (180) is further configured to, upon detection of a fourth gesture (input for selecting at least one object from the displayed preview image) on the display (151) in the first photographing mode(terminal device to start operating method of Figure 3), switch to the second photographing mode 
As to claim 11, this claim differs from claim 1 only in that the claim 1 is an electronic device claim whereas claim 11 is a method of an electronic device claim.  Thus claim 11 is analyzed as previously discussed with respect to claim 1 above.  
As to claims 12-20, these claims differ from claims 2-10 only in that the claims 2-10 depend on claim 1 whereas claims 12-20 depend on claim 11.  Thus claims 12-20 are analyzed as previously discussed with respect to claims 2-10 above.  

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Manzari (US Patent # 9716825) cites user interface for camera effects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        2/26/2021